Smith, C. J.,
delivered the opinion of the court.
Appellant had no control over the execution of the decree appealed from, and therefore cannot be said to have acquiesced in its rendition, because it was executed by the commissioner appointed for that purpose, and its purchase at the commissioner’s sale was not such an acceptance of the decree as constitutes a release of errors, if any, therein. By purchasing at this sale, appellant simply protected itself against probable loss, for the reason that, had it not purchased the land, it might have been sold to third persons for much less than its value.
The plea in bar of the appeal and the motion to dismiss are both overruled.

Overruled.